DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5, 7, 10, 11, and 16-20 are pending in the current application.
Claim 1 is amended in the current application.
Claims 2, 4, 6, 8, 9, 12-15, and 21-33 are canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed December 16, 2021 have been fully considered.
Applicant asserts that the present claimed invention achieves the advantageous results of reduced thickness of first and second glass sheets without compromising strength of the window pane, and also enables reduced bow, where spacing sensitivity of the liquid crystal material can be addressed by utilizing fusion formed glass sheets.
Examiner acknowledges.  However, the updated grounds of rejection presented below are still considered to establish a prima facie case of obviousness over the claimed invention.  Although Fernando in view of Giron (modified Fernando) remains silent regarding glass sheets that are fusion formed, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.”  “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Modified Fernando teaches the adjustable opaque window pane is formed by techniques employed by glass lamination processes and comprises flexible and resilient glass sheets (Fernando, [0023], [0099], [0104], [0209]).  Modified Fernando further teaches the adjustable opaque window pane is adaptable to be applied in a variety of sizes for different applications, where smaller tiles of the adjustable opaque window pane can be seamlessly joined together (Fernando, [0016], [0055], [0097]).  In view of the foregoing, modified Fernando’s glass sheets are considered to be the same as or obvious from the claimed fusion formed glass sheets.  Therefore, the claim is unpatentable even though the prior product was made by a different process.  It is noted that a prima facie case of obviousness can be overcome by establishing that a claimed invention exhibits superior/unexpected results when compared to the closest prior art.  The claims must be commensurate in scope with any proffered objective evidence and a sufficient comparison to the closest prior art must be provided and explained; Examiner suggests reviewing the criteria set forth in MPEP 716.02 for additional guidance.
The citations from the specification as originally filed highlighted by Applicant are helpful, however, these citations do not provide inventive and comparative data that would allow one of ordinary skill in the art to objectively verify Applicant’s asserted advantageous achievements of the claimed invention.   Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  Inventive and comparative examples establish the inventive scope of the present invention that necessarily exhibits the asserted advantageous achievements when compared to embodiments that are not commensurate in scope with the aforementioned inventive examples.
Furthermore, the citations from the specification as originally filed highlighted by Applicant state “first sheet 112 and second sheet 114 have precise thickness uniformity and/or surface smoothness to enable precise and uniform spacing to enable desired performance of liquid crystal material 116.”  It is noted that the features upon which applicant relies (i.e., precise thickness uniformity and/or surface smoothness) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The present claims recite a thickness of 0.3 mm to 1 mm of the first and second glass sheets, but the present claims do not recite any limitations pertaining to thickness uniformity, surface smoothness, or surface roughness.  While fusion formed glass sheets “can exhibit the desired thickness uniformity and surface characteristics,” it is wholly unreasonable for one of ordinary skill in the art to assume that all types of fusion formed glass sheets would necessarily possess the “desired thickness uniformity and surface characteristics.”  It is also noted that the term “desired” is a subjective term that must be supported by objective evidence to establish a distinguishable and quantifiable scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 10, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US 2008/015848 A1) in view of Giron et al. (US 2012/0017975 A1).
Regarding Claim 1, Fernando teaches an adjustable opaque window (211, window pane) comprising a light transmission control layer formed of a liquid crystal material 74 that is bounded by and disposed between a pair of flexible substrates that can be formed from glass (64, first glass sheet and 62, second glass sheet), an external pane (52, first panel) bonded to the first glass sheet 64, and an internal pane (54, second panel) bonded to the second glass sheet 62 (Fernando, [0005]-[0006], [0026]-[0027], [0047]-[0048], [0097]-[0104], [0112]-[0125], [0146]-[0180], [0209], Figs 1, 7, 9, 19).  Fernando further teaches that the external pane (52, first panel) and the internal pane (54, second panel) can be formed of glass (Fernando, [0104], [0113], [0165]).  Fernando teaches that the opacity (transmittance) of the light transmission control layer is controlled by variably adjusting electric field amplitude applied to the light transmission control layer (Fernando, [0114]).

    PNG
    media_image1.png
    463
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    912
    583
    media_image2.png
    Greyscale

Fernando – Figures 7 & 19
Fernando teaches the window pane is flexible and may be curved, bent, or flexed (Fernando, [0005]-[0006], [0132], [0184]) and further teaches the flexible substrates (64, first glass sheet and 62, second glass sheet) can have thicknesses from about 0.1 to about 0.2 mm (Fernando, [0027], [0112], [0164]); but Fernando remains silent regarding the first and second glass sheets having thickness of 0.3-1 mm, and also remains silent regarding the window pane exhibiting a bow of 0.02 mm or less per 40 mm of length.
Giron, however, teaches a laminated glass pane comprising an electrically active layer structure disposed between glass substrates having thickness from 0.3-25 mm, polymer layers applied to the glass substrates, and cover glass layers; where the laminated glass pane layer structure prevents deformations, delaminations, and glass breakage (Giron, [0005]-[0026], Fig 2).  Giron’s glass substrate normalized/(40mm) that renders obvious the claimed range of (0.02mm or less)/(40mm), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I & II).

    PNG
    media_image3.png
    356
    615
    media_image3.png
    Greyscale

Giron - Figure 2

    PNG
    media_image4.png
    440
    571
    media_image4.png
    Greyscale

Giron - Figure 3
Since Fernando and Giron both disclose laminated glass pane layer structures comprising flexible glass substrates that can have thicknesses on a millimeter scale (such as less than 1 mm), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Giron’s glass substrates and cover glass layers to form Fernando’s flexible substrates and external/internal panes, respectively, to yield an adjustable opaque window pane that possesses maximum deflection property that prevents delamination, deformation, and glass breakage as taught by Giron (Giron, [0031]-[0032], [0056], see MPEP 2143).  Modified Fernando remains silent regarding glass sheets that are fusion formed.  However, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Modified Fernando teaches the adjustable opaque window pane is formed by techniques employed by glass lamination processes and comprises flexible and resilient glass sheets (Fernando, [0023], [0099], [0104], [0209]).  Modified Fernando further teaches the adjustable opaque window pane is adaptable to be applied in a variety of sizes for different applications, where smaller tiles of the adjustable opaque window pane can be seamlessly joined together (Fernando, [0016], [0055], 
Regarding Claim 3, modified Fernando further teaches the adjustable opaque window pane is adaptable to be applied in a variety of sizes for different applications (Fernando, [0016], [0055], [0097]).  Modified Fernando further teaches embodiments having length of 1.5 m and width of 2.5 m, and also length of 1.1 m and width of 1.3 m (Giron, [0053], [0057]).  Modified Fernando’s embodiments fall within the claimed ranges of width of 500 mm or more and length of 750 mm or more, and therefore, completely satisfy the claimed ranges (see MPEP 2131.03, I & II, see also MPEP 2143). 
Regarding Claim 5, modified Fernando further teaches the external pane (52, first panel) is bonded to the first glass sheet 64 with an adhesive layer, and the internal pane (54, second panel) is bonded to the second glass sheet 62 with an adhesive layer (Fernando, [0023]-[0026], [0104], [0110], [0162]).
Regarding Claim 7, modified Fernando further teaches the light transmission control layer comprises the liquid crystal material 74 that is bounded by and disposed between the pair of flexible substrates that can be formed from glass (64, first glass sheet and 62, second glass sheet), where the pair of flexible substrates are arranged substantially parallel and spaced apart to define a cell (Fernando, [0026]-[0047], [0115]-[0129], [0146]-[0180], Figs, 1, 7, 9, 19).
Regarding Claim 10, modified Fernando further teaches the glass substrates (first and second glass sheets) have thickness from 0.3-25 mm (Giron, [0009]-[0014]).  Modified Fernando’s thickness range completely encompasses the claimed range of about 0.5-0.7 mm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 11, modified Fernando teaches the cover glass layers (first and second panels) have thickness from 1.3-25 mm (Giron, [0009]-[0014]).  Modified Fernando’s thickness range overlaps with the claimed range of about 3 mm or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 16, modified Fernando further teaches the light transmission control layer comprises a first electrode (70/81, first conductive layer) and a second electrode (72/83, second 
Regarding Claim 17, modified Fernando further teaches the light transmission control layer comprises a first polymer layer (86, first alignment layer) and a second polymer layer (88, second alignment layer) that are disposed on the inner surfaces of the flexible substrates 62 and 64 (Fernando, [0036]-[0037], [0124]-[0128], [0176]-[0180], Figs 9, 19).
Regarding Claim 18, modified Fernando further teaches the light transmission control layer comprises the liquid crystal material, where the liquid crystal material can comprise nematic liquid crystals, a chiral liquid crystal material, and polymeric liquid crystals (Fernando, [0031], [0100], [0116], [0168]).
Regarding Claim 19, modified Fernando teaches the light transmission control layer comprises the flexible substrates that each have thickness from about 0.1 to 0.2 mm, and also comprises a spacer that has a diameter of 5-30 microns that provides a uniform cell gap of 5-30 microns (Fernando, [0027], [0039], [0112], [0132], [0164]).  Fernando further teaches the interval between the external 52 and internal 54 panes can vary between 1-2 mm, where the light transmission control layer in its entirety is disposed within the interval between the external and internal panes (Fernando, [0149], [0207], Figs 7, 9, 19).  In view of the foregoing, one of ordinary skill in the art would readily understand that the light transmission control layer possesses thickness of between 1-2 mm.  Fernando’s light transmission control layer interval of 1-2 mm substantially overlaps with the claimed range of 1.5 mm or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 20, modified Fernando teaches the interval between the external 52 and internal 54 panes can vary between 1-2 mm, where the light transmission control layer in its entirety is disposed within the interval between the external and internal panes (Fernando, [0149], [0207], Figs 7, 9, 19).  Modified Fernando further teaches the glass substrates (first and second glass sheets) have thickness from 0.3-25 mm, and the cover glass layers (external 52 and internal 54 panels; first and second panels) have thickness from 1.3-25 mm (Giron, [0009]-[0014]).  Modified Fernando therefore discloses a total thickness of the entire adjustable opaque window pane that is from (1mm+0.3mm*2+1.3mm*2) = 4.2mm to (2mm+25mm*2+25mm*2) = 102mm (Giron, [0009]-[0014]).  Modified Fernando’s thickness range .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Eli D. Strah/Primary Examiner, Art Unit 1782